Case 1:18-cr-00204-NGG-VMS Document 852-2 Filed 03/09/20 Page 1 of 4 PageID #: 13402




                                EXHIBIT 3
      Case
2/12/2020      1:18-cr-00204-NGG-VMS Document
                                           Neil852-2
                                               L. Glazer - Filed 03/09/20
                                                           Kohn Swift & Graf, P.C. Page 2 of 4 PageID #: 13403


      (tel:215-238-1700)




    (https://kohnswift.com/)


    Neil L. Glazer




    CONTACT INFO:

    TEL: 215-238-1700
    FAX: 215-238-1968
    EMAIL: nglazer@kohnswift.com (mailto:nglazer@kohnswift.com)

    Neil L. Glazer joined the firm in January 2000. Neil received his B.A.,
    summa cum
    laude, from the University of Pennsylvania in 1990, and his J.D., magna
    cum laude, from
    Harvard Law School (1993). Prior to college, Neil owned and operated a
    satellite
    communications company and he provided audio and video projection
    services for live
    entertainment events.
    From 1993 to 1995, Neil served as a clerk for the Hon. Dennis G. Jacobs, of the U.S. Court of Appeals for the
    Second Circuit. After his clerkship, Neil worked at two prominent New York law firms before relocating back to
    the Philadelphia area, where he grew up. He then
    joined Kohn, Swift & Graf.



https://kohnswift.com/attorneys/neil-l-glazer/                                                                       1/3
      Case
2/12/2020      1:18-cr-00204-NGG-VMS Document
                                           Neil852-2
                                               L. Glazer - Filed 03/09/20
                                                           Kohn Swift & Graf, P.C. Page 3 of 4 PageID #: 13404

    Since joining the firm, Neil has represented plaintiffs in human rights, antitrust, toxic tort, consumer fraud,
    securities, international terrorist finance and other complex class and non-class litigation, including the
    following: Julin, et al., v. Chiquita Brands International, Inc., No. 0820641-CIV-KAM, No. 08-01916-MD-
    Marra/Johnson; Goldberg, et al. v. UBS AG, No. 08 Civ. 375; Linde, et al v. Arab Bank, plc, No. 04 Civ. 2799;
    Coulter, et al v. Arab Bank, plc, No. 05 Civ. 365 (NG) (VVP); Weiss, et al. v. National Westminster Bank, Plc.,
    No. 05 CV 4622; Strauss, et al. v. Crédit Lyonnais, S.A., No. 06 CV 702; In re KLA-Tencor Corp. Securities
    Litigation, Master File No. 06-cv-04065-MJJ (N.D. California); In re Marvell Technology Group, Ltd., Securities
    Litigation Master File No.: C-06-06286 RMW (N.D. California); String Cheese Incident Ticketing, LLC v.
    Ticketmaster Corp., No. 03-K-1508 (D. Colo.); In re: Compact Disc Minimum Advertised Price Antitrust
    Litigation, MDL No. 1361 (D. Maine); In re: Linerboard Antitrust Litigation, MDL No. 1261 (E.D. Pa.); In re Stock
    Exchanges Options Trading Antitrust Litigation, MDL No. 1283 (S.D.N.Y.); Church, et al. v. General Electric
    Company, C.A. No. 95-CV-30139-MAP (D. Mass.); Betti, et al. v. General Electric Company, C.A. No. 97-
    30230-MAP (D. Mass.); Pilkington, et al v. U.S. Search.Com, Case No. BC 234858 (Cal. Sup. Ct.); In re: Austrian
    and German Bank Holocaust Litigation, Master File No. 98 Civ. 3938 (SWK) (S.D.N.Y.); In re: Literary Works in
    Electronic Databases Copyright Litig., MDL No. 1379 (S.D.N.Y.); and Random House v. Rosetta Books, No. 01
    Civ. 1728 (SHS) (S.D.N.Y.).

    Prior to joining the firm, Neil represented plaintiffs and defendants in numerous complex
    cases, including United States Fidelity & Guar. Co. v. Petroleo Brosiliero, et al., No. 98-CIV- 3099 (S.D.N.Y.);
    Marubeni America Corp. v. United States Fidelity & Guar Co., et al., No. 3162 (N.Y. Sup. Ct.); Hoechst Celanese
    Corp. v. Household Int’l Inc., (N.J. Super.); Ehrenreich, et al. v. Sensormatics Electronics Corp., et al., No. 95-
    6637-CIV-ZLOCH (S.D. Fla.); Gilford Partners, L.P. v. Sensormatic Electronics Corp. No. 96-C-4072 (N.D. Ill.);
    and Cox v. Shell Oil, et al., No. 18,844 (Tenn. Ch. Ct. Obion Cty. 1995).

    Neil also represented corporate and institutional clients in criminal and regulatory proceedings and
    investigations.
    Neil has also represented several prominent musical acts, he served as general counsel to
    a group of companies in the music industry, and he continues to advise entertainment clients in contractual and
    transactional matters.



                                                                    RelatedInfo

               BEST LAWYERS, INC. HAS NAMED KOHN, SWIFT & GRAF, P.C. AS A 2016 “BEST                              
                 LAW FIRM” (HTTPS://KOHNSWIFT.COM/2015/11/25/BEST-LAWYERS-INC-HAS-
                              NAMED-KOHN-SWIFT-GRAF-P-C-AS-A-2014-BEST-LAW-FIRM/)

                      CONSUMERS (HTTPS://KOHNSWIFT.COM/PRACTICE-AREAS/CONSUMERS/)                                 




                                                  (https://kohnswift.com/)

     1600 Market Street
     Suite 2500
     Philadelphia, PA 19103-7225
     P: 215-238-1700
     F: 215 238-1968
     E: info@kohnswift.com (mailto:info@kohnswift.com)

                                                 © 2006-2020 by Kohn Swift & Graf, P.C. All rights reserved.

https://kohnswift.com/attorneys/neil-l-glazer/                                                                            2/3
      Case
2/12/2020      1:18-cr-00204-NGG-VMS Document
                                           Neil852-2
                                               L. Glazer - Filed 03/09/20
                                                           Kohn Swift & Graf, P.C. Page 4 of 4 PageID #: 13405
                                            Disclaimer (https://kohnswift.com/disclaimer) | Home (https://kohnswift.com/)



                                                                                   
                                                             (http://www.facebook.com/KohnSwift)
                                                                        (http://www.twitter.com/KohnSwift)
                                                                                   (mailto:info@kohnswift.com)




https://kohnswift.com/attorneys/neil-l-glazer/                                                                              3/3
